UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 24, 2011 Waxess Holdings, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 333-146478 20-8820679 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1401 Dove Street, Suite 220 Newport Beach, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 949-825-6570 (Former name or former address, if changed since last report) Copies to: Harvey J. Kesner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Telephone: (212)930-9700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On or about May 24, 2011, Waxess Holdings, Inc. (the “Company”), provided a presentation to retail brokers which provides a general introduction to the Company, its business and operations.A copy of the presentation is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information in this current report, including the presentation attached hereto as Exhibit 99.1, is being furnished pursuant to Item 7.01 and shall not be deemed "filed" for the purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in the Current Report shall not be incorporated by reference into any registration statement pursuant to the Securities Act of 1933, as amended. 1 Item 9.01 Financial Statements and Exhibits (d)Exhibits. The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K. Exhibit No. Description Presentation of Waxess Holdings, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:May 27, 2011 WAXESS HOLDINGS, INC. By: /s/ Hideyuki Kanakubo Name: Hideyuki Kanakubo Title: President and Chief Executive Officer 3 INDEX TO EXHIBITS Exhibit No. Description Presentation of Waxess Holdings, Inc. i
